                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GEORGETTE G. PURNELL,                                  Case No. 18-cv-01402-PJH (KAW)
                                   8                     Plaintiff,
                                                                                                  ORDER DENYING PLAINTIFF'S
                                   9              v.                                              MOTION FOR SANCTIONS
                                  10       RUDOLPH AND SLETTEN INC.,                              Re: Dkt. No. 72
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff Georgette G. Purnell filed these cases against Defendants Rudolph and Sletten,

                                  14   Inc. and Service West, Inc., alleging discrimination on the basis of race, sex, and national origin.

                                  15   (See Dkt. No. 1.)1 On March 15, 2019, Plaintiff filed the instant motion for sanctions, based on

                                  16   Defendants' alleged "continueing [sic] engaging in frivolity." (Plf.'s Mot. for Sanctions, Dkt. No.

                                  17   72.) On March 28, 2019, Defendants filed their opposition. (Defs.' Opp'n, Dkt. No. 77.) As of

                                  18   the date of this order, Plaintiff has not filed a reply.

                                  19           Plaintiff provides no basis for sanctions. First, Plaintiff complains that she has been

                                  20   "extremely cooperative as can be with [D]efendants." (Plf.'s Mot. for Sanctions at 2.) To the

                                  21   contrary, Plaintiff has repeatedly refused to comply with her discovery obligations, necessitating

                                  22   multiple orders by this Court reminding Plaintiff of the need to cooperate in discovery or risk

                                  23   terminating sanctions. (See Dkt. Nos. 58 (Dec. 17, 2019 Discovery Order) at 4, 60 (Dec. 19, 2019

                                  24   Discovery Order) at 2, 71 (March 6, 2019 Discovery Order) at 4.) Moreover, while Plaintiff

                                  25   asserts that Defendants should not be requesting further documents because she already informed

                                  26   them that the remaining documents were lost when her car was towed, the Court notes that

                                  27
                                       1
                                  28    The cases were originally filed separately; on January 9, 2019, the cases were consolidated.
                                       (Dkt. No. 64.)
                                   1   Plaintiff did not inform Defendants of such until February 22, 2019, after Defendants had already

                                   2   filed their February 20, 2019 letter regarding Plaintiff's failure to provide responsive documents.

                                   3   (See Plf.'s Mot. for Sanctions at 2, 3; Dkt. No. 67 (Defs.' Feb. 20, 2019 Discovery Letter).)

                                   4          Second, Plaintiff alleges that Defendants have made "threats and underhand tactics."

                                   5   (Plf.'s Mot. for Sanctions at 2.) Plaintiff provides no facts or evidence in support. To the extent

                                   6   Plaintiff is complaining of Defendants filing multiple discovery letters, those letters had merit.

                                   7          Third, Plaintiff points to Defendants' refusal to produce her deposition transcript to her.

                                   8   (Plf.'s Mot. for Sanctions at 3.) The Court already denied Plaintiff's motion to compel Defendants

                                   9   to produce her deposition transcript, and the presiding judge denied Plaintiff's appeal of that order.

                                  10   (See Dkt. No. 70 (March 5, 2019 Order Denying Motion to Compel); Dkt. No. 76 (March 27, 2019

                                  11   Order Denying Motion for Relief from Non-Dispositive Pretrial Order) at 1-2.)

                                  12          Accordingly, the Court DENIES Plaintiff's motion for sanctions.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: April 9, 2019
                                                                                             __________________________________
                                  15                                                         KANDIS A. WESTMORE
                                  16                                                         United States Magistrate Judge

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
